t c memo united_states tax_court unilever superannuation trustees limited petitioner v commissioner of internal revenue respondent docket no filed date k peter schmidt for petitioner gary d kallevang for respondent memorandum opinion laro judge petitioner moves for summary_judgment asserting that sec_6501 does not allow respondent to assess tax for the years in issue respondent moves for partial summary_judgment asserting primarily that the notices of deficiency are timely under sec_6501 respondent issued the notices of deficiency to petitioner on date after determining deficiencies in the and income_tax of unilever superannuation fund fund following respondent's concession that the fund does not have a deficiency for we must decide whether the notices of deficiency are timely as to and we hold they are unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years dollar amounts are rounded to the nearest dollar background the fund is a_trust with its principal office in london united kingdom petitioner is the fund's trustee the fund does not engage in a trade_or_business in the united_states it does not have income effectively connected with a u s trade_or_business and it does not have income attributable to a permanent_establishment in the united_states during and the fund received dividends on stock it owned in certain domestic corporations these dividends were subject_to federal_income_tax withholding in the amounts of dollar_figure for and dollar_figure for the withholding agents withheld the required amounts of tax and remitted the withheld amounts to respondent the agents and certain financial intermediaries involved in these transactions filed with respondent and form sec_1042 annual withholding_tax returns for u s source income of foreign persons and and form sec_1042s foreign person's u s source income subject_to_withholding the agents and financial intermediaries had previously issued the fund copies of the form sec_1042s these forms were not required to and did not list the taxpayer_identification_number of either the fund or petitioner these forms also were not signed by either of these two form sec_1042 and sec_1042s make no provision for signature by the persons from whom taxes are withheld on date petitioner submitted to respondent a form 990-t exempt_organization business income_tax return claiming a refund of dollar_figure in income taxes petitioner's claim was based on its assertion that the fund was a tax-exempt_organization under sec_501 the information listed on the form 990-t included petitioner's name address and employer_identification_number and its claim that it was entitled to a dollar_figure refund for erroneous withholding on or about date respondent refunded to petitioner the dollar_figure amount that had been withheld for on date petitioner submitted to respondent a form 990-t claiming a refund of dollar_figure in income taxes petitioner's claim was based on its assertion that the fund was a tax-exempt_organization under sec_501 the information listed on the form 990-t included petitioner's name address and employer_identification_number and its claim that it was entitled to a dollar_figure refund for erroneous withholding on or about date respondent refunded to petitioner the dollar_figure amount that had been withheld for the fund did not file a or federal_income_tax return ’ for those years the fund did not have any u s source income subject_to tax other than the dividends mentioned above petitioner concedes that the fund was not a tax-exempt_entity during the subject years discussion the facts of this case are virtually identical with the facts of ici pension fund v commissioner 1t c an opinion filed today counsel in this case is the same counsel who appeared in ici pension fund in the instant case petitioner's counsel has made the same arguments as he made in ici pension fund we considered all these arguments in ici pension fund and we rejected them for the reasons stated therein we held in ici pension fund that the commissioner issued the deficiency notices to the taxpayer within the limitation period set forth in sec_6501 we hold the same here to reflect this holding ' although the fund did file claims for refunds for both years on form 990-t the parties agree that these claims are not returns for purposes of sec_6501 see 123_f3d_1460 fed cir an order will be issued granting respondent's motion for partial summary_judgment and denying petitioner's motion for summary_judgment
